                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ANTONIO LEVON TURRENTINE,                    )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )       1:17CV100
                                             )
LOPEZ, et al.,                               )
                                             )
                      Defendants.            )


             MEMORANDUM OPINION AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

       This matter comes before the Court upon Defendant Lopez’s 1 Motion to Dismiss.

(Docket Entry 55.) This matter is ripe for disposition. For the following reasons, it is

recommended that the Court dismiss the claims against Defendant Lopez.

I. BACKGROUND

       Plaintiff, a pro se prisoner proceeding in forma pauperis, filed this action against several

Defendants alleging use of excessive force stemming from an incident in June 2015. (See

generally Complaint, Docket Entry 2; Amended Complaint, Docket Entry 6.) On November

28, 2018, the United States Marshal’s Service (“USMS”) filed a return indicating that service

on Defendant had been effectuated via certified mail at the Durham Police Department on

505 West Chapel Hill Street in Durham, North Carolina. 2 (Docket Entry 18 at 1.) On May


       Defendant is listed in the Complaint as “Durham Police Department Chief of Police ‘Lopez’”
       1

(Complaint ¶ IV(B), Docket Entry 2), but for the sake of brevity the Court herein refers to him
“Defendant Lopez.”
       2
        USMS had initially reported service unexecuted as to Defendant Lopez and noted that he no
longer worked at the Durham Police Department. (Docket Entry 16 at 1.)
                                                 1


       Case 1:17-cv-00100-WO-JLW Document 59 Filed 06/04/20 Page 1 of 6
28, 2019, Plaintiff moved for entry of default against Defendant Lopez, Defendant “Inv. J.

Valle,” and “Inv. Honeycutt.” (Docket Entries 27, 28, 29.) Having concluded that these

Defendants had been served and had neither filed an answer nor a responsive pleading, the

Court entered default against them pursuant to Federal Rule of Civil Procedure 55(a). (Docket

Entry 30 at 2-3.) Plaintiff then moved for default judgment. (Docket Entry 32.) In response,

the three aforementioned Defendants, including Defendant Lopez, filed a motion to set aside

entry of default. (Docket Entry 36.)

       Defendant Lopez submitted an affidavit in support of this motion, indicating that he

had retired as Chief of Police on December 31, 2015; that he had not designated any employee

of the City of Durham to accept service of process on his behalf after this date; and that he

had not personally accepted service of process with regard to the summons in this matter.

(Lopez Aff. ¶¶ 2-4, Docket Entry 36 at 8-9.) The Court set aside entry of default against

Defendant Lopez. (Docket Entry 49 at 9; Docket Entry 51.) Defendant Lopez then filed a

motion to dismiss for insufficient service of process. (Docket Entry 55.) Plaintiff followed

with a response. (Docket Entry 58.)

II. DISCUSSION

       “Absent waiver or consent, a failure to obtain proper service on the defendant deprives

the court of personal jurisdiction over the defendant.” Koehler v. Dodwell, 152 F.3d 304, 306

(4th Cir. 1998); Reynolds Innovations, 851 F. Supp. 2d at 962; U.S. ex rel. Metromont Corp. v. S.J.

Constr., Inc., No. 1:09CV745, 2010 WL 2793919, at *5 (M.D.N.C. July 15, 2010) (“If service of

process is not valid, a district court lacks jurisdiction over a defendant.”).




                                                 2


       Case 1:17-cv-00100-WO-JLW Document 59 Filed 06/04/20 Page 2 of 6
       Defendant Lopez’s motion to dismiss was filed pursuant to Federal Rule of Civil

Procedure 12(b)(5), under which a defendant may move to dismiss an action where service of

process failed to comply with the requirements of Federal Rule of Civil Procedure 4. Pursuant

to Rule 4, service may be effectuated under state law (Rule 4(e)(1)) or by delivering the

summons “to the person individually,” leaving a copy at the person’s home, or delivering a

copy to “an authorized agent.” Fed. R. Civ. P. 4(e)(2). Service of process on an individual

under state law in North Carolina is governed by North Carolina Rule of Civil Procedure 4.

N.C. Gen. STAT. § 1A-1, Rule 4(j)(l). N.C. R. Civ. P. 4 provides that service can be

accomplished by delivering a copy of the summons and complaint: to the person; to the

person’s dwelling or usual place of abode; to an authorized agent; or by mail, addressed to the

party to be served. Id.

       Once sufficiency of service has been challenged, the plaintiff bears the burden of

establishing that service of process has been accomplished in a manner that complies with

Rule 4. See Plant Genetic Sys., N.V. v. Ciba Seeds, 933 F. Supp. 519, 526 (M.D.N.C. 1996). If a

defendant is not timely served, the court “must dismiss the action without prejudice against

that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).

However, “if the plaintiff shows good cause for the failure, the court must extend the time for

service for an appropriate period.” Id. Noncompliance with Rule 4 does not mandate

dismissal where the necessary parties have received actual notice of a suit and where they have

not been prejudiced by the technical defect in service. See Karlsson v. Rabinowitz, 318 F.2d 666,

668-69 (4th Cir. 1963).




                                               3


       Case 1:17-cv-00100-WO-JLW Document 59 Filed 06/04/20 Page 3 of 6
       As noted above, the summons and complaint were delivered to the Durham Police

Department, which had not been Defendant Lopez’s place of employment for almost three

years at the time of delivery. (Lopez Aff. ¶¶ 2, 4.) The documents were signed by an individual

who was not authorized, either explicitly or implicitly, to accept service on Defendant Lopez’s

behalf. (Id. ¶ 3.) Furthermore, Plaintiff does not offer evidence in his response to Lopez’s

motion to dismiss that would support validity of service. (See Docket Entry 58.) Therefore,

service has not been properly effectuated on Defendant Lopez.

       The undersigned acknowledges that, in the case of an in forma pauperis plaintiff

proceeding pro se, the analysis on a motion to dismiss brought under Rule 12(b)(5) does not

end there. See Adkins v. Jackson, 2018 WL 1279338, at *3 (W.D.N.C. March 12, 2018) (noting

that, before a case with a plaintiff proceeding in forma pauperis be dismissed based on failure to

effectuate service, “the Court must first ensure that the U.S. Marshal has used reasonable

efforts to locate and obtain service on the named defendants”); see also Greene v. Holloway, 210

F.3d 361 (table) (4th Cir. 2000) (per curiam) (unpublished); Mitchell v. Forsyth Cty. Sheriff Office,

2020 WL 1539733, at *5 (M.D.N.C. March 31, 2020) (Peake, M.J.). Regardless of that duty,

the undersigned recommends sua sponte dismissal of Plaintiff’s claims against Defendant Lopez

for failure to state a claim.

       When a plaintiff proceeds in forma pauperis, “the court shall dismiss the case at any time

if the court determines that . . . the action or appeal . . . fails to state a claim on which relief

may be granted . . ..” 28 U.S.C. § 1915(e)(2). The only claim alleged against Defendant Lopez

appears to be a claim to properly train and supervise officers who Plaintiff alleges violated his




                                                 4


       Case 1:17-cv-00100-WO-JLW Document 59 Filed 06/04/20 Page 4 of 6
constitutional rights during the June 2015 incident. (Compl. ¶ 125.) The undersigned, in the

prior recommendation to set aside entry of default, wrote the following:

              “Although not expected to prevent all illegal acts by subordinates,
              if a supervising officer is ‘deliberately indifferent to his
              supervisory responsibility, he then bears some culpability for
              illegal conduct by his subordinates, and he may be held
              vicariously liable for their illegal acts.” Wiggins v. Quesenberry, 222
              F. Supp. 3d 490, 502 (E.D. Va. 2016) (citation omitted). To
              prove supervisory liability, a plaintiff must demonstrate:

                     (1) that the supervisor had actual or constructive
                     knowledge that his subordinate was engaged in
                     conduct that posed “a pervasive and unreasonable
                     risk” of constitutional injury to citizens like the
                     plaintiff;

                     (2) that the supervisor’s response to that
                     knowledge was so inadequate as to show
                     “deliberate indifference to or tacit authorization of
                     the alleged offensive practices,” and (3) that there
                     was an “affirmative causal link” between the
                     supervisor’s inaction and the particular
                     constitutional injury suffered by the plaintiff.

              Gandy v. Robey, 520 F. App’x 134, 142-43 (4th Cir. 2013) (citation
              omitted). Here, Plaintiff fails to allege supporting facts indicating
              that Lopez’s subordinates engaged in widespread conduct that
              posed an unreasonable risk to citizens like Plaintiff, nor that
              [Defendant] Lopez was aware of such conduct and was
              deliberately indifferent towards it. Wiggins, 222 F. Supp. 3d. at
              502.

(Docket Entry 49 at 7-8.) Plaintiff, who is proceeding in forma pauperis, thus fails to state a

claim against Defendant Lopez, and the Court should dismiss any claims against him.

III. CONCLUSION

       For the reasons stated herein, IT IS HEREBY RECOMMENDED that the Court

GRANT Defendant’s Motion to Dismiss (Docket Entry 55) pursuant to Rule 12 for failure


                                                5


      Case 1:17-cv-00100-WO-JLW Document 59 Filed 06/04/20 Page 5 of 6
to effectuate service. Alternatively, IT IS RECOMMENDED that the Court DISMISS sua

sponte all claims against Defendant Lopez for failure to state a claim for which relief can be

granted pursuant to 28 U.S.C. § 1915(e)(2)(ii) and DENY the Motion to Dismiss (Docket

Entry 55) as moot.



                                                      _________________________
                                                               Joe L. Webster
                                                       United States Magistrate Judge


June 4, 2020
Durham, North Carolina




                                              6


      Case 1:17-cv-00100-WO-JLW Document 59 Filed 06/04/20 Page 6 of 6
